IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                 Fifth Circuit
                            _____________________                 FILED
                                                              November 29, 2012
                                No. 11-20881
                            _____________________               Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                                        Plaintiff ! Appellee

v.

JORGE CABECERA RODRIGUEZ, also known as Jorge Cebecera, also
known as Jorge Paul Cabecera, also known as Jorge P. Cabecera,

                                                        Defendant ! Appellant
                          __________________________

             Appeal from the United States District Court for the
                     Southern District of Texas, Houston
                        __________________________

                ON PETITION FOR REHEARING EN BANC
             (Opinion October 3, 2012, 5 Cir., 2012, 689 F.3d 220)

Before STEWART, Chief Judge, KING, JOLLY, DAVIS, JONES, SMITH,
DENNIS, CLEMENT, PRADO, OWEN, ELROD, SOUTHWICK, HAYNES,
GRAVES and HIGGINSON, Circuit Judges.

BY THE COURT:

      A member of the court having requested a poll on the petition for
rehearing en banc, and a majority of the circuit judges in regular active
service and not disqualified having voted in favor,
      It is ordered that this cause shall be reheard by the court en banc
without oral argument on a date hereafter to be fixed. The Clerk will specify
a briefing schedule for the filing of supplemental briefs.